864 F.2d 149
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.TRUCKEE-CARSON IRRIGATION DISTRICT, Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
No. 88-1338.
United States Court of Appeals, Federal Circuit.
Nov. 18, 1988.

Before ARCHER, Circuit Judge, COWEN, Senior Circuit Judge, and MAYER, Circuit Judge.
COWEN, Senior Circuit Judge.

DECISION

1
The decision of the United States Claims Court (Gibson, Judge) 14 Cl.Ct. 361 (1988), which dismissed appellant's suit for lack of subject matter jurisdiction, is affirmed on the basis of Judge Gibson's comprehensive and well-reasoned opinion.


2
ARCHER, Circuit Judge, concurring in the result.


3
I write separately because the Claims Court erred, albeit harmlessly, in not granting the government's motion for judgment on the pleadings, Rule 12(c) of the Rules of the United States Claims Court.  Since the Truckee-Carson Irrigation District (TCID) admits in its complaint that it believed the Secretary to be without the authority necessary to bind the government, no meeting of the minds, essential to an implied-in-fact contract, could be proved as a matter of law.  Accordingly, the government's motion should have been decided as styled, with prejudice.  Those matters argued by the TCID as not being within the pleadings need not be considered in granting the government's motion.